        Case 1:20-cv-00726-HKS Document 10 Filed 09/13/21 Page 1 of 12



UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

HOLLY JEAN S.,

                            Plaintiff,
v.
                                                                20-CV-726
COMMISSIONER OF SOCIAL SECURITY,

                            Defendant.



                                 DECISION AND ORDER

              Pursuant to 28 U.S.C. § 636(c), the parties have consented to have the

undersigned conduct any and all further proceedings in this case, including entry of final

judgment. Dkt. No. 9. Holly Jean S. (“Plaintiff”), who is represented by counsel, brings

this action pursuant to the Social Security Act (“the Act”) seeking review of the final

decision of the Commissioner of Social Security (“the Commissioner”) denying her

application for benefits. This Court has jurisdiction over the matter pursuant to 42

U.S.C. § 405(g). Presently before the Court are the parties’ competing motions for

judgment on the pleadings pursuant to Rule 12(c) of the Federal Rules of Civil

Procedure. Dkt. Nos. 5, 7. For the following reasons, Plaintiff’s motion (Dkt. No. 5) is

granted, and the Commissioner’s motion (Dkt. No. 7) is denied.



                                     BACKGROUND

              On December 21, 2016, Plaintiff filed for a period of disability and

Disability Insurance Benefits (“DIB) alleging that she became disabled by depression
         Case 1:20-cv-00726-HKS Document 10 Filed 09/13/21 Page 2 of 12



and anxiety on February 2, 2016. Tr. at 137, 140. 1 Plaintiff’s claim was denied at the

initial level and she requested review. Tr. at 63-68. Administrative Law Judge Roxanne

Fuller (“the ALJ”) conducted a video hearing on February 26, 2019. Tr. at 33-55.

Plaintiff, who was represented by counsel, testified as did a vocational expert. Tr. at 33-

55. On April 17, 2019, the ALJ issued a decision in which she found that Plaintiff was

not under a disability as defined by the Act at any time from February 2, 2016, the

alleged onset date, through June 30, 2016, the date last insured, and therefore, was not

entitled to benefits. Tr. at 15-28. The Appeals Council denied Plaintiff’s request for

review making the ALJ’s decision final. Tr. at 1-6. This action followed. Dkt. No. 1.



                                     LEGAL STANDARD

Disability Determination

               A person making a claim for Social Security benefits bears the ultimate

burden of proving disability throughout the period for which benefits are sought. See 20

C.F.R. § 416.912(a); Schauer v. Schweiker, 675 F.2d 55, 59 (2d Cir. 1982). The

claimant is disabled only if she shows that she is unable to engage in any substantial

gainful activity due to any medically determinable physical or mental impairment which

has lasted, or can be expected to last, for a continuous period of at least 12 months. 42

U.S.C. § 1382c(a)(3)(A); 20 C.F.R. § 416.909; see Barnhart v. Walton, 535 U.S. 212,

216-22 (2002).




1
 Citations to “Tr. __” refer to the pages of the administrative transcript, which appears at Docket
No. 4.
                                                  2
        Case 1:20-cv-00726-HKS Document 10 Filed 09/13/21 Page 3 of 12



              A disabling physical or mental impairment is an impairment that results

from “anatomical, physiological, or psychological abnormalities which are demonstrable

by medically acceptable clinical and laboratory diagnostic techniques.” 42 U.S.C. §

1382c(a)(3)(D). Congress places the burden upon the claimant to establish disability by

requiring her to “furnish such medical and other evidence of the existence [of disability]

as the Commissioner . . . may require.” 42 U.S.C. § 1382c(a)(3)(H)(i). The function of

deciding whether a person is under a disability within the meaning of the Act belongs to

the Commissioner. 20 C.F.R. § 416.927(e)(1); Pena v. Chater, 968 F. Supp. 930, 937

(S.D.N.Y. 1997).




              The Commissioner has established a five-step sequential evaluation for

adjudicating disability claims set forth at 20 C.F.R. § 416.920. The claimant has the

burden at the first four steps. The Commissioner has the burden at the fifth step of

demonstrating that the claimant can perform other work existing in significant numbers

in the national economy, but the burden of proving disability is always on the claimant.

See 20 C.F.R. § 416.920; Lesterhuis v. Colvin, 805 F.3d 83, 87 (2d Cir. 2015) (stating

that “[t]he claimant bears the ultimate burden of proving [disability] throughout the period

for which benefits are sought”) (citation omitted).



District Court Review

              42 U.S.C. § 405(g) authorizes a district court “to enter, upon the pleadings

and transcript of the record, a judgment affirming, modifying, or reversing the decision of

the Commissioner of Social Security, with or without remanding the cause for a

rehearing.” 42 U.S.C. § 405(g). Section 405(g) limits the scope of the Court’s review to
                                             3
         Case 1:20-cv-00726-HKS Document 10 Filed 09/13/21 Page 4 of 12



two inquiries: whether the Commissioner’s conclusions were based upon an erroneous

legal standard, and whether the Commissioner’s findings were supported by substantial

evidence in the record as a whole. See Green-Younger v. Barnhart, 335 F.3d 99, 105-

106 (2d Cir. 2003). Substantial evidence is “more than a mere scintilla.” Moran v.

Astrue, 569 F.3d 108, 112 (2d Cir. 2009). “It means such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Id. (emphasis

added and citation omitted). The substantial evidence standard of review is a very

deferential standard, even more so than the “clearly erroneous” standard. Brault v.

Comm’r of Soc. Sec., 683 F.3d 443, 447-48 (2d Cir. 2012) (citing Dickinson v. Zurko,

527 U.S. 150, 153 (1999)).



              When determining whether the Commissioner’s findings are supported by

substantial evidence, the Court’s task is “‘to examine the entire record, including

contradictory evidence and evidence from which conflicting inferences can be drawn.’”

Brown v. Apfel, 174 F.3d 59, 62 (2d Cir. 1999) (quoting Mongeur v. Heckler, 722 F.2d

1033, 1038 (2d Cir. 1983) (per curiam)). If there is substantial evidence for the ALJ’s

determination, the decision must be upheld, even if there is also substantial evidence

for the plaintiff’s position. See Perez v. Chater, 77 F.3d 41, 46-47 (2d Cir. 1996); Conlin

ex rel. N.T.C.B. v. Colvin, 111 F. Supp. 3d 376, 384 (W.D.N.Y. 2015). Likewise, where

the evidence is susceptible to more than one rational interpretation, the Commissioner’s

conclusion must be upheld. See Rutherford v. Schweiker, 685 F.2d 60, 62 (2d Cir.

1982).




                                             4
        Case 1:20-cv-00726-HKS Document 10 Filed 09/13/21 Page 5 of 12



                             DISCUSSION AND ANALYSIS

The ALJ’s Decision

              The ALJ analyzed Plaintiff’s claims using the familiar five-step process.

Lynch v. Astrue, No. 07-CV-249-JTC, 2008 WL 3413899, at *2 (W.D.N.Y. Aug. 8, 2008)

(detailing the five steps). At step one, the ALJ found that Plaintiff had not engaged in

substantial gainful activity during the period from her alleged onset date of February 2,

2016, through her date last insured of June 30, 2016. Tr. at 18. The ALJ concluded at

step two that Plaintiff’s depression, anxiety, and bipolar disorder were severe

impairments. Tr. at 18. At step three, she concluded that Plaintiff did not have an

impairment or combination of impairments which met or equaled the Listings, giving

special consideration to Listing 12.04 (Depressive, Bipolar, and Related Disorders), and

Listing 12.06 (Anxiety and Obsessive-Compulsive Disorders). Tr. at 18-20.



              The ALJ found that Plaintiff retained the RFC to perform a full range of

work at all exertional levels but with the following nonexertional limitations: only

occasional exposure to moving mechanical parts; occasional operation of a motor

vehicle; occasional exposure to unprotected heights; able to perform routine and

repetitive tasks; no interaction with the public; and only occasional interaction with co-

workers and supervisors. Dkt. No. 21-25.



              The ALJ found that through the date last insured Plaintiff was unable to

perform any past relevant work. Tr. at 26. Relying on the VE’s testimony, the ALJ

found at step five that there were jobs that existed in significant numbers in the national

economy that Plaintiff could have performed, including the jobs of salvage laborer, lab

                                             5
        Case 1:20-cv-00726-HKS Document 10 Filed 09/13/21 Page 6 of 12



equipment cleaner, and packager. Tr. at 27. Accordingly, the ALJ determined that

Plaintiff had not been under a disability at any time from February 2, 2016 through June

30, 2016. Tr. at 27.



Judgment on the Pleadings

              As noted above, the parties have cross-moved for judgment on the

pleadings. Dkt. Nos. 5, 7. Among other things, Plaintiff argues that the ALJ relied on

her own interpretation of the medical data after rejecting all of the medical opinion

evidence of record, except for that of the consulting examiner C. Butensky, who found

that there was insufficient evidence to make a disability determination. This Court

agrees and finds that remand is warranted.



              Plaintiff’s record contains multiple opinions from her counselor Tracey

Sherman, Licensed Mental Health Counselor (“LMHC”), whom Plaintiff began seeing in

June of 2015. Ms. Sherman stated on numerous occasions that Plaintiff had disabling

mental impairments that precluded work. For example, on September 21, 2018, Ms.

Sherman completed a “Medical Source Statement (Psychiatric)” in which she opined

that Plaintiff had marked or “serious” limitations in her ability to appropriately deal with

stress, and “concentrate, persist and maintain pace.” Tr. at 359. She also opined

Plaintiff had moderate or “more than slight” limitations in her ability to interact with

others; use good judgment; adapt and manage herself; effectively function

independently; consistently behave in a stable manner; behave predictably and

reasonably; and function reliably. Tr. at 359-360. She also stated Plaintiff’s psychiatric

symptoms would cause her to be off-task for at least 50% of the time in an 8-hour block

                                               6
        Case 1:20-cv-00726-HKS Document 10 Filed 09/13/21 Page 7 of 12



of time and she was likely to be absent from work more than 4 days per month as a

result of the symptoms of her impairments or treatment. Tr. at 360. She explained,

“Holly struggles to stay focused on tasks which increases her intrusive thoughts, anxiety

and feelings of worthlessness.” Tr. at 360.



              Ms. Sherman also completed an affective disorder medical source

statement on September 21, 2018. Tr. at 361. At that time, she indicated Plaintiff

continuously had depressive symptoms of anhedonia or pervasive loss of interest in

almost all activities, decreased energy, feelings of guilt or worthlessness, and difficulty

concentrating or thinking. Tr. at 361. She also indicated Plaintiff intermittently had

manic syndrome symptoms of pressure of speech, flight of ideas, decreased need for

sleep, and easy distractibility. Tr. at 361. Ms. Sherman opined Plaintiff’s symptoms

resulted in marked restriction of daily activities; difficulties of concentration, persistence

or pace resulting in her frequent failure to complete tasks; and repeated episodes of

decompensation, each of an extended duration. Tr. at 361. She explained, “Holly

struggles with daily living skills due to mental health symptoms. She has changed

medications [and] psychiatrists to explore options to no avail. Holly at times is not able

to leave the house without having an anxiety attack.” Tr. at 362.



              Ms. Sherman also completed an anxiety-related disorder questionnaire

on September 21, 2018. Tr. at 363. She indicated Plaintiff experiences anxiety as the

“predominant disturbance.” Tr. at 363. She indicated Plaintiff had recurrent severe

panic attacks manifested by a sudden unpredictable onset of intense apprehension,

fear, terror and sense of impending doom occurring at least once per week. Tr. at 363.

                                               7
        Case 1:20-cv-00726-HKS Document 10 Filed 09/13/21 Page 8 of 12



Ms. Sherman opined Plaintiff had marked restriction of activities of daily living and

marked difficulties in maintaining social functioning. Tr. at 364. She explained, “Holly

does not feel she is able to function with normal daily activities but would prefer to stay

in bed[,]” and her “[a]nxiety symptoms increased markedly in social settings.” Tr. at

364. She lastly opined Plaintiff’s symptoms resulted in an inability to function

independently outside the area of the home, and explained, “Holly does not feel

confident in her ability to function/drive her vehicle at times without her spouse present

(recent manifestation).” Tr. at 364.



              On February 20, 2019, Ms. Sherman completed a mental residual

functional capacity questionnaire. Tr. at 352. By this point, Ms. Sherman had treated

Plaintiff for a total of 43 sessions. Tr. at 352. Due to insurance costs, their sessions

were currently monthly, but Plaintiff was seeing another counselor biweekly. Tr. at 352.

Ms. Sherman listed Plaintiff’s diagnoses as generalized anxiety disorder and bipolar

disorder with depression, resulting in a depressed affect and congruent mood, and

explained that Plaintiff’s inability to function at her previous levels of employment had

significantly impacted her desire to improve. Tr. at 352. Ms. Sherman noted Plaintiff

had not shown any significant improvements despite changing her medications and

adding biweekly therapy sessions with another therapist. Tr. at 352.



              Ms. Sherman indicated Plaintiff’s signs and symptoms included:

anhedonia or pervasive loss of interest in almost all activities; appetite disturbance with

weight change; decreased energy; blunt, flat, or inappropriate affect; feelings of guilt or

worthlessness; generalized persistent anxiety; mood disturbance; difficulty thinking or

                                             8
        Case 1:20-cv-00726-HKS Document 10 Filed 09/13/21 Page 9 of 12



concentrating; pathological dependence and passivity; change in personality; emotional

withdrawal or isolation; emotional lability; memory impairment; sleep disturbance;

decreased need for sleep; and recurrent severe panic attacks. Tr. at 353.



              Ms. Sherman opined Plaintiff was unable to meet competitive standards

with her ability to remember work-like procedures; maintain regular attendance and be

punctual within customary tolerances; sustain an ordinary routine without special

supervision; work in coordination with or proximity to others without being unduly

distracted; make simple work-related decisions; complete a normal workday and

workweek without interruptions from psychologically based symptoms; perform at a

consistent pace without an unreasonable number and length of rest periods; ask simple

questions or request assistance; accept instructions and respond appropriately to

criticism from supervisors; get along with co-workers or peers without unduly distracting

them or exhibiting behavioral extremes; respond appropriately to changes in a routine

work setting; deal with normal work stress; understand and remember detailed

instructions; carry out detailed instructions; interact appropriately with the general

public; maintain socially appropriate behavior; and travel in unfamiliar places. Tr. at

354-355. Ms. Sherman also opined Plaintiff’s impairments or treatment would likely

cause her to be absent more than 4 days per month from work. Tr. at 356. Based on

these findings, Ms. Sherman concluded that Plaintiff was unable to engage in full-time

competitive employment on a sustained basis. Tr. at 356.



              The ALJ gave Ms. Sherman’s opinions “little weight” because they were

inconsistent with her own treatment notes and with the record evidence. Tr. at 25.

                                              9
          Case 1:20-cv-00726-HKS Document 10 Filed 09/13/21 Page 10 of 12



               On February 10, 2017, non-examining consultant C. Butensky, Ph.D.

reviewed Plaintiff’s records and stated:

       There is insufficient evidence in [the] file to make a disability determination
       for this claim. It is noted that the available evidence does not indicate
       allowance level impairment.

Tr. at 59. The ALJ gave this opinion “great weight” because it was consistent with the

record.



               Although Plaintiff treated with other providers, such as Dr. Wendy

Weinstein, Dr. Kalaiselvi Rajendran, and Dr. Rebecca Phillips, the ALJ did not

acknowledge any other opinion evidence, noting at various times that “no further

treatment records” from a particular practitioner were provided. Tr. at 23. The ALJ also

stated that “there was a gap in treatment records of nearly three years between July

2015 and November 2018,” despite Plaintiff’s testimony that she saw a therapist once

per week and another therapist every two weeks. Tr. at 24.



               This Court finds that by rejecting Ms. Sherman’s opinions and relying

solely on an opinion that acknowledged that there was insufficient evidence in the

record, the ALJ created an evidentiary gap that she was required to fill before

determining Plaintiff’s RFC. Where, as here, the ALJ does not give controlling or

significant weight to any substantive medical opinion, “it is reasonable to assume that

the ALJ must have relied upon the raw medical data to form his own ‘common sense’

RFC.” Kiggins v. Comm’r of Soc. Sec., No. 17-CV-6642-JWF, 2019 WL 1384590, at *5

(W.D.N.Y. Mar. 27, 2019). “[A]n ALJ is not qualified to assess a claimant’s RFC on the

basis of bare medical findings” without the benefit of a medical opinion. Zayas v.

                                             10
        Case 1:20-cv-00726-HKS Document 10 Filed 09/13/21 Page 11 of 12



Colvin, 15-CV-6312-FPG, 2016 WL 1761959, at *4 (W.D.N.Y. May 2, 2016). Although

an ALJ has “considerable and constant exposure to medical evidence,” he is not “free to

set his own expertise against that of a physician who [submitted an opinion] or testified

before him.” Glover v. Astrue, No. 08-CV-218, 2010 WL 1035440, at *4 (W.D.N.Y. Mar.

18, 2010) (internal citations omitted); Fioretti v. Saul, No. 19-CV-248-MJR, 2020 WL

3046097, at *3-4 (W.D.N.Y. June 8, 2020).



              Only in rare circumstances, “where the medical evidence

shows [a] relatively minor . . . impairment” may an ALJ “render a commonsense

judgment about functional capacity . . . without a physician’s assessment.” Gross v.

Astrue, 12-CV-6207-MWP, 2014 WL 1806779, at *18 (W.D.N.Y. May 7, 2014) (internal

quotations and citations omitted); see also Kain v. Colvin, 14-CV-650-WMS, 2017 WL

2059806, at *3 (W.D.N.Y. May 14, 2017) (recognizing that when the record contains

medical findings merely diagnosing the claimant’s impairments without relating that

diagnosis to functional capabilities, the general rule is that the Commissioner “may not

make the connection himself”) (citations omitted).



              Plaintiff’s anxiety, depression, and bipolar disorder do not constitute minor

physical impairments that lend themselves to the ALJ’s “common sense judgment.”

Bipolar disorder, in particular, is notoriously difficult to diagnose and treat due to its

complexity. Roat v. Barnhart, 717 F. Supp. 2d 241, 260 (N.D.N.Y. 2010). As noted

herein, the ALJ concluded that Plaintiff was capable of performing a full range of work at

all exertional levels but with numerous nonexertional limitations relating to being around

machinery, operating a motor vehicle, working at unprotected heights, performing

                                              11
         Case 1:20-cv-00726-HKS Document 10 Filed 09/13/21 Page 12 of 12



routine work, and interacting with the public, co-workers and supervisors. Tr. at 21.

Because this RFC is untethered from any of the medical opinions, it is unclear precisely

what the ALJ relied upon in determining these very specific limitations. See Garcia

Medina v. Comm’r of Soc. Sec., No. 17-CV-6793- JWF, 2019 WL 1230081, at *2

(W.D.N.Y. Mar. 15, 2019). This requires remand.



              Upon remand, the ALJ is directed to obtain a functional medical

assessment, preferably from Dr. Weinstein who treated Plaintiff during the relevant

period, or otherwise explain how the RFC is grounded in the medical opinion evidence.

Jones v. Berryhill, No. 16-CV-6042 CJS, 2017 WL 2222245, at *8 (W.D.N.Y. May 22,

2017).



                                      CONCLUSION

              For the reasons stated herein, Plaintiff’s motion for judgment on the

pleadings (Dkt. No. 5) is hereby GRANTED, and the Commissioner’s motion for

judgment on the pleadings (Dkt. No. 7) is DENIED. This matter is remanded to the

Commissioner for further proceedings consistent with this Decision and Order. The

Clerk of the Court is directed to this case.



              SO ORDERED.


DATED:        Buffalo, New York
              September 13, 2021


                                           s/ H. Kenneth Schroeder, Jr.
                                           H. KENNETH SCHROEDER, JR.
                                           United States Magistrate Judge
                                               12
